oNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s agreements on page 8 – 9, “That is to say, in Reagen, the condition for triggering visual effect presentation is that the object is within the field of view of the image sensor. 

In contrast, claim 1 recites, "in response to detecting that the AR device meets a preset presentation condition for triggering virtual object presentation". 
That is to say, in claim 1, the condition for triggering virtual object presentation is that the AR device meets a preset presentation condition. 

Therefore, the conditions for triggering the visual effect presentation rely on different subjects in Reagen and claim 1. In Reagen, the visual effect presentation is triggered based on the to-be-presented object per se. In contrast, according to claim 1, the virtual object presentation is triggered based on the AR device that presents the presentation data of the object. ” The examiner respectfully disagrees.

As is argued the claim language states, “in response to detecting that the AR device meets a preset presentation condition for triggering virtual object presentation.” The applicant argues/states on page 8, “That is to say, in Reagen, the condition for triggering visual effect presentation is that the object is within the field of view of the image sensor.” The examiner notes, the AR device of Reagen, Fig. 1 element 10, has an image sensor, element 13, for acquiring image data so as to augment over the acquired image data. Thus, an image sensor maybe be considered to be a part of an AR device. As such the AR device meets a preset presentation condition when the object is within the field of view of the image sensor. The image sensor is considered to be a part of the AR device. Therefore the claim limitations are met.

On page 9-10, the applicant argues, “Furthermore, col. 5, lines 45-49 of Reagen read: 
First card 31 and second card 32 may include a view of a thing (e.g., a person, a character, a robot, a monster, a tool, a weapon, an armor, a structure, a furniture, etc.) and/or an effect (e.g., weather condition, environmental change, 
interaction with visual effect, etc.). 

Col. 5, lines 45-49 of Reagen read: 
visual effects component 23 may determine first visual 
effect 34 based on first card 31 (or a part of first card 31). 

Col. 9, lines 16-25 of Reagen read: 
FIG. 6 illustrates non-limiting examples of changes in visual effects based on user input indicating sets of controls for visual effects. For example, visual effects component 23 may obtain from a sound device user input (e.g., a user spoken commands, etc.) indicating a set of controls for first visual effect 34. The set of controls for9 first visual effect 34 may include one or more controls defining a flying action for first visual effect 34. Visual effects component 23 may modify first visual effect 34 to 
simulate first visual effect 34 flying up. 

As can be seen, Reagen discloses determining first visual effect 34 based on first card 31 (or a part of first card 31) including a view of a thing and/or an effect, and changing the visual effects based on user input indicating sets of controls for visual effects. For example, the user input indicating sets of controls may include one or more controls defining a flying action for first visual effect 34, where the flying action may be considered as being equivalent to a moving state of the virtual object. 
That is to say, in Reagen, the visual effect of the flying action is generated based on the user input indicating sets of controls for visual effects. 
In contrast, amended claim 1 recites, "the determined moving path being determined based on the movement position of the virtual object and the position data of the AR device". 
Therefore, Reagen at least fails to disclose or suggest, "in response to detecting that the AR device meets a preset presentation condition for triggering virtual object presentation, determining presentation data comprising a moving state of a virtual object based on a movement position of the virtual object and the position data of the AR device, wherein the moving state of the virtual object comprises a state that the virtual object moves according to a determined moving path in a three-dimensional scene model matched with a reality scene, the determined moving path being determined based on the movement position of the virtual object and the position data of the AR device". ”

As is, as per col. 5 line 45-49 and col. 9 lines 16-25, these are all triggered due to the AR device. As per Fig. 1, the system 10, may be considered the AR device. As such, any input in or to the AR device, as the applicant is arguing, may be considered to be a trigger by the AR device, as the triggers themselves are only possible because of the AR device. Therefore the claim limitations are met.

As such, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reagen et al. (US Patent No. 9,898,871).

Regarding claim 1, Reagan teaches a method for presenting augmented reality (AR) data (See abstract, “This disclosure relates to system and methods for providing augmented reality experience based on a relative position of objects”), comprising:

acquiring position data of an AR device (See col. 1 line 42 – 49, “A system for providing augmented reality experience based on a relative position of objects may include one or more of a display, an image sensor, one or more physical processors, and/or other components. In some implementations, the image sensor and/or the one or more physical processors may be carried on the display. The field of view of the image sensor may be a function of the position and/or the orientation of the display.”);

in response to detecting that the AR device meets a preset presentation condition for triggering virtual object presentation (See col. line 2. 22 – 35, col. 2 line 36-52, The preset presentation condition may simply be the position/orientation to trigger the visual effect..), determining presentation data comprising a moving state of a virtual object based on a movement position of the virtual object and the position data of the AR device (See col. 1 line 42 – 49, See col. 9 line 1 – 25, an action is considered to also include movement/motion. Also see Fig. 6);
wherein the moving state of the virtual object comprises a state that the virtual object moves according to a determined moving path in a three-dimensional scene model matched with a reality scene, the determined moving path being determined based on the movement position of the virtual object and the position data of the AR device (See col. 9 line 1 – 25: the animation has a path by having a start and end point, such a change in stance. See col. 5 line 31 – 63: to have a 3d object you also have a 3d scene model as well.);

 and
presenting AR data comprising the presentation data through the AR device (See col. 10 line 32 – col. 11 line 5: shows movement/motion through display).

Regarding claim 2, Reagan teaches the method of claim 1, wherein the movement position of the virtual object comprises at least one of following positions:
a preset initial position of the virtual object, a preset end position of the virtual object, or a position of the virtual object in a present moving state (See col. 9 line 1 – 15, a change in stance is considered to have an initial position to change position. The actual change in stance itself has an end position. There are other animations that be a position of the virtual object in a present moving state.)

Regarding claim 3, Reagan teaches the method of claim 1, wherein the preset presentation condition comprises that the position data of the AR device is in a target regional range (See Fig. 2A, sensor range).

Regarding claim 4, Reagan teaches the method of claim 1, wherein the preset presentation condition comprises that the position data of the AR device is in a target regional range (See Fig. 2A, sensor range) and attribute information of a user associated with the AR device satisfies a preset attribute condition (See Fig. 2A, sensor range also may be attribute information of a user.).

Regarding claim 5, Reagan teaches the method of claim 1, wherein determining the presentation data comprising the moving state of the virtual object based on the movement position of the virtual object and the position data of the AR device comprises:
generating the presentation data comprising the moving state of the virtual object based on the determined moving path and special effect data of the virtual object in a three-dimensional scene model matched with the reality scene (See col. 9 line 1 – 25. See col. 5 line 31 – 63: to have a 3d object you also have a 3d scene model as well.).

Regarding claim 6, Reagan teaches the method of claim 1, further comprising:
in response to detecting that the AR device meets the preset presentation condition for triggering virtual object presentation (See Fig. 2A, sensor range), determining a virtual object matched with attribute information of a user associated with the AR device based on the attribute information (See col. 6 line 59 - col. 7 line 65: the examiner notes there are several things that can be attributes and examples of the results of the attributes.), wherein determining the presentation data comprising the moving state of the virtual object based on the movement position of the virtual object and the position data of the AR device comprises (See col. 6 line 59 - col. 7 line 65: see above):
acquiring the movement position of the virtual object matched with the attribute information (See col. 6 line 59 - col. 7 line 65: attributes. See col. 9 line 1 – 25: the animation  ); and
determining the presentation data comprising the moving state of the virtual object based on the movement position of the virtual object matched with the attribute information and the position data of the AR device (See col. 6 line 59 - col. 7 line 65: attributes. See col. 9 line 1 – 25: the animation. Position of the device, col. 8 line 19 -26).

Regarding claim 7, Reagan teaches the method of claim 4, wherein the attribute information comprises at least one of: or interested virtual object information preset by the user (See col. 6 line 59 - col. 7 line 65, See  MPEP 2173.05(h)).

Regarding claim 8, Reagan teaches a method for presenting augmented reality (AR) data (See abstract, “This disclosure relates to system and methods for providing augmented reality experience based on a relative position of objects”), comprising :
acquiring position data of n first AR devices, n being a positive integer (See col. 1 line 42 – 49, “A system for providing augmented reality experience based on a relative position of objects may include one or more of a display, an image sensor, one or more physical processors, and/or other components. In some implementations, the image sensor and/or the one or more physical processors may be carried on the display. The field of view of the image sensor may be a function of the position and/or the orientation of the display.” The examiner notes that there may be one, two or more devices, thus being n, wherein n is a positive integer.);
in response to detecting that m first AR devices in the n first AR devices meet a preset presentation condition for triggering virtual object presentation (See col. line 2. 22 – 35, col. 2 line 36-52, The preset presentation condition may simply be the position/orientation to trigger the visual effect..), determining presentation data matched with the m first AR devices respectively and comprising a moving state of a virtual object based on a movement position of the virtual object and the position data of the m first AR devices, m being a positive integer less than or equal to n (See col. 1 line 42 – 49, See col. 9 line 1 – 25, an action is considered to also include movement/motion. Also see Fig. 6); 
wherein the moving state of the virtual object comprises a state that the virtual object moves according to a determined moving path in a three-dimensional scene model matched with a reality scene, the determined moving path being determined based on the movement position of the virtual object and the position data of the m first AR devices (See col. 9 line 1 – 25: the animation has a path by having a start and end point, such a change in stance. See col. 5 line 31 – 63: to have a 3d object you also have a 3d scene model as well.);
and
presenting AR data comprising the presentation data matched with the m first AR devices respectively through the m first AR devices (See col. 10 line 32 – col. 11 line 5: shows movement/motion through display).

Regarding claim 9, Reagan teaches The method of claim 8, wherein the presentation data comprises a moving state presented in a process that the virtual object moves along with a moving path (See col. 9 line 1 – 25: the animation has a path by having a start and end point, such a change in stance.); and
points that the moving path passes by comprise positions of the m first AR devices, or, the points that the moving path passes by comprise position points in a preset distance range away from the positions of the m first AR devices respectively (See col. 9 line 1 – 15, a change in stance is considered to have an initial position to change position. The actual change in stance itself has an end position. There are other animations that be a position of the virtual object in a present moving state.).

Regarding claim 10, Reagan teaches the method of claim 9, further comprising: 
acquiring position data of a second AR device (See col. 7 line 66 – col. 8 line 2: other displays, col. 7 line 15 – 26: other users) ; and
in response to detecting that the second AR device meets the preset presentation condition, updating the presentation data comprising the moving state of the virtual object based on a position of the virtual object in a present moving state, the position data of the second AR device and position data of a first AR device that the moving path before updated does not pass by in the m first AR devices (See col. 9 line 1 – 15, a change in stance is considered to have an initial position to change position. The actual change in stance itself has an end position. There are other animations that be a position of the virtual object in a present moving state.)
.
Claim 11 recites similar limitations to that of claim 1, and thus is rejected under similar rationale, but differs: An electronic device, comprising (See Reagan col. 1 line 50 – 56): a processor and a memory capable of communicating with the processor, wherein the processor is configured to execute instructions stored in the memory to cause the electronic device to perform operations comprising (see col. 1 line 42 – 49, col. 1 line 64 – col. 2 line  9): wherein the moving state of the virtual object comprises a state that the virtual object moves according to a determined moving path in a three-dimensional scene model matched with a reality scene, the determined moving path being determined based on the movement position of the virtual object and the position data of the AR device (See col. 9 line 1 – 25: the animation has a path by having a start and end point, such a change in stance. See col. 5 line 31 – 63: to have a 3d object you also have a 3d scene model as well.).

Regarding claim 12, Reagan teaches the electronic device of claim 11, wherein the movement position of the virtual object comprises at least one of following positions:
a preset initial position of the virtual object, a preset end position of the virtual object, or a position of the virtual object in a present moving state.

Claims 13, 14, 15, 16, 17 recite similar limitations to that of claims 3, 4, 5, 6 and 7 and thus are rejected under similar rationale as detailed above.

Regarding claim 18, Reagan teaches an electronic device, comprising: a processor and a memory configured to communicate with the processor, wherein the processor is configured to execute instructions stored in the memory to cause the electronic device to perform operations of the method of claim 8 (see col. 1 line 42 – 49, col. 1 line 64 – col. 2 line  9):

Regarding claim 19, Reagan teaches a non-transitory computer-readable storage medium, storing a computer program that, when run by a processor, executes the method for presenting augmented reality (AR) data according claim 1 (See col. 15 line 12 – 27).

Regarding claim 20, Reagan teaches a non-transitory computer-readable storage medium, storing a computer program that, when run by a processor, executes the method for presenting augmented reality (AR) data according claim 8 (See col. 15 line 12 – 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616